EXHIBIT 10.1

 
EMPLOYMENT AGREEMENT
 


 
THIS EMPLOYMENT AGREEMENT is made and entered into as of the 9th day of June
2014, by and between Cinedigm Corp., a Delaware corporation (the “Company”), and
Jeffrey S. Edell (the “Employee”).
 
WITNESSETH:
 
WHEREAS, the Company desires to employ the Employee and the Employee desires to
be employed as Chief Financial Officer (“CFO”) of the Company pursuant to this
Employment Agreement (the “Agreement”) upon the terms and conditions set forth
below;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound hereby, the parties hereby agree
as follows:
 
1.           Employment.  The Company agrees to employ the Employee, and the
Employee agrees to be employed by the Company, under the terms of this
Agreement, for the period stated in Section 3 hereof and upon the other terms
and conditions herein provided.
 
2.           Position and Responsibilities.  The Employee shall serve as CFO of
the Company. The Employee shall be responsible for such duties as are
commensurate with his office and shall report to the Chief Executive Officer of
the Company (“CEO”), who shall have the power to expand the Employee’s duties,
responsibilities and authority beyond those commensurate with his office (only
in a temporary or immaterial manner unless the Employee consents to such
expansion) and, when considered necessary or in the best interests of the
Company, to override the Employee’s decisions and actions. Except as otherwise
provided herein, the Employee will devote his substantial full business time
throughout the Term (defined below) to the services required of him hereunder.
The Employee will render his business services to the Company and its affiliates
during the Term and will use his best efforts, judgment and energy to improve
and advance the operations, programs, services and interests of the Company and
its affiliates in a manner consistent with the duties of his position.
Notwithstanding the foregoing, as long as it does not materially interfere or
materially conflict with the Employee’s employment hereunder, (a) the Employee
may participate in educational, welfare, social, religious and civil
organizations and (b) the Employee may participate in the organizations and
serve on the boards of directors listed on Schedule A hereto, and as otherwise
approved by the board of directors of the Company.
 
The Employee shall spend approximately 50% of his business time during the Term
in the Company’s New York office.  The remaining amount of the Employee’s
business time shall be spent in the Company’s Los Angeles office. Any business
day spent working in the Company’s New York office for any period of time shall
count as business time in the New York office. The Company and the Employee
shall review the Employee’s time commitments every six months during the Term.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Term.  Except as otherwise provided for herein, the term of this
Agreement shall be from June 9, 2014 (the “Effective Date”) through June 8, 2016
(the “Term”).  Upon the expiration of the Term, this Agreement, except for the
provisions that survive pursuant to this Section 3 and Section 9, will have no
further force or effect.  In the event the Employee remains employed by the
Company after the Term expires and the parties have not executed a successor
written agreement, the Employee’s employment will be at-will; provided, however,
that  the Employee, for the duration of his at-will employment, will remain
entitled to the severance benefit described, and in accordance with the terms
set forth, in Section 7(b) of this Agreement.
 
4.           Compensation, Reimbursement of Expenses.
 
(a)           Salary.  For all services rendered by the Employee in any capacity
during his employment under this Agreement, including, without limitation,
service as an executive, officer, director, manager or member of any committee
of the Company or of any subsidiary, affiliate, or division thereof, the Company
shall pay the Employee, in accordance with the Company’s normal payroll
practices, a salary (“Base Salary”) at the rate of $285,000 per year during the
Term, subject to annual reviews and increases for subsequent years in the sole
discretion of the Compensation Committee of the board of directors of the
Company (the “Committee”).
 
(b)           Bonus.  The Employee shall be eligible to participate in the
Company’s Management Annual Incentive Plan or any amended or successor plan
thereto (“MAIP”). For each of the fiscal years ending March 31, 2015 and March
31, 2016, the target bonus shall be twenty five percent (25%) of his then Base
Salary (for the avoidance of doubt, the target bonus for fiscal year ending
March 31, 2015 shall be twenty five percent (25%) of $285,000) (the “Target
Bonus”) and the maximum bonus shall be thirty five percent (35%) of his then
Base Salary. The Employee’s bonuses shall be based on the Company performance
with goals to be established annually by the Committee and shall be subject to
adjustment at the sole discretion of the Committee. Bonuses shall be paid at the
same time bonuses are paid to other executives of the Company, which payment
shall be made during the calendar year that includes the close of such fiscal
year, but no later than August 31st following the fiscal year for which the
bonus is earned, and shall be subject to the terms of the MAIP.
 
(c)           Reimbursement of Expenses.  In accordance with Company policies
then in effect, the Company shall pay directly, or reimburse the Employee for,
reasonable travel, entertainment and other business related expenses incurred in
the performance of his duties under this Agreement.  In addition, the Company
will pay directly, or reimburse the Employee, for the following business
expenses (i) travel expenses and accommodations to and in New York during the
first thirty (30) days of the Term, and (ii) airfare, ground transportation,
lodging and other expenses (excluding meals other than entertainment-related
meals) relating to the Employee’s services to the Company in New York during the
remainder of the Term, up to $100,000 per calendar year (prorated for partial
calendar years during the Term).  The travel allowance described in the
preceding sentence is intended to be a non-taxable benefit.
 
(d)           Stock Option Grant.  The Committee approved a grant to the
Employee effective as of the Effective Date (the “Grant Date”) of stock options
(the “Options”) to purchase 250,000 shares of Class A Common Stock under the
Company’s Second Amended and Restated
 
 
 
2

--------------------------------------------------------------------------------

 
 
2000 Equity Incentive Plan as amended (the “EIP”). The Options are non-statutory
options. The Options have an exercise price equal to the Fair Market Value, as
defined in the EIP, of the Common Stock on the Grant Date. The Options have a
term of 10 years. The Vesting Dates shall be:
 
(i)           the first anniversary of the Grant Date with respect to 62,500
Options;
 
(ii)           the second anniversary of the Grant Date with respect to  62,500
Options;
 
(iii)           the third anniversary of the Grant Date with respect to 62,500
Options; and
 
(iv)           the fourth anniversary of the Grant Date with respect to 62,500
Options.
 
The Committee also approved a grant to the Employee, subject to a performance
review and approval by the CEO, to be made on the first anniversary of the Grant
Date of stock options to purchase the greater of 100,000 shares of Class A
Common Stock or such amount of shares as are granted to the Company’s President
of Cinedigm Entertainment Corp. (the “Subsequent Options”), with an exercise
price equal to Fair Market Value, as defined in the EIP, of the Common Stock on
the grant date of such options and with vesting and other terms substantially
similar to the Options.
 
 In the event of the termination of the Employee’s employment with the Company,
other than due to death or Disability (as defined below), vested Options may be
exercised after termination but in no event later than 90 days after termination
(and in no event later than the expiration of the Options).  In the event of the
Employee’s termination due to his death or Disability, vested Options may be
exercised after termination but in no event later than 180 days after death or
Disability (and in no event later than the expiration of the Options). The terms
set forth in this Section 4(d), and all other terms governing, the Options shall
be set forth in a separate Stock Option Agreement between the Company and the
Employee and in accordance with the EIP.
 
(e)           Administrative Support.  The Company shall furnish the Employee
with office space and administrative support in both New York and Los Angeles as
is suitable to the Employee’s position and adequate for the performance of his
duties during the Term.
 
5.           Participation in Benefit Plans.  Employee will be eligible to
participate in all benefit plans and programs that the Company provides to
employees of the Company, most of which, such as the medical plan, are employee
contributory arrangements, all in accordance with the terms and conditions of
such benefit plans and programs as may be modified by the Company or its
affiliates, as applicable, in their sole discretion or as required by law from
time to time.  The Company understands that the Employee will, during the Term,
decline to participate in medical, dental and vision insurance benefits in
connection with the Employee’s commencement of employment with the Company.
 
 
 
3

--------------------------------------------------------------------------------

 
 
6.           Vacation.  During the Term, the Employee will be entitled to paid
vacation on a basis that is at least as favorable as that provided to other
similarly situated executives of the Company, but in any case will be entitled
to a minimum of three (3) weeks paid vacation per calendar year.
 
7.           Termination.
 
(a)           The Company shall have the right to terminate this Agreement and
the Employee’s employment prior to the expiration of the Term for Cause (as
defined below). The Employee has the right to resign and terminate this
Agreement at any time without Good Reason (as defined below) upon thirty (30)
days’ written notice, which notice period may be waived at the discretion of the
Company. The Company shall have no obligations to the Employee for any period
subsequent to the effective date of any termination of this Agreement pursuant
to this Section 7(a), except any and all obligations provided by applicable law
and the payment of Base Salary (pursuant to Section 4(a)) up to and including
the termination date, bonus earned and approved by the Committee (pursuant to
Section 4(b)), reimbursement of expenses incurred prior to the termination date
(pursuant to Section 4(c)), and benefits accrued prior to the termination date
(pursuant to Section 5).
 
(b)           The Company shall also have the right to terminate this Agreement
and the Employee’s employment prior to the expiration of the Term other than for
Cause upon thirty (30) days’ notice and the Employee has the right to resign and
terminate this Agreement at any time for Good Reason (each such termination
shall not include a termination of employee’s employment with the Company due to
the Employee’s death or Disability (as defined below)). In the event that, prior
to the expiration of the Term, the Company terminates this Agreement and the
Employee’s employment for reason(s) other than Cause hereof (and other than due
to the Employee’s death or Disability) or if the Employee resigns for Good
Reason, the Employee shall be entitled to receive the following:
 
(i)           the amounts payable under Section 7(a);
 
(ii)           the Base Salary for the twelve (12) month period following
termination of employment (the “Severance Period”), subject to Sections 7(f) and
13(d)(iii) below, to be paid in equal monthly installments, as of the first day
of each month following the date of termination; provided that the first of such
payments shall be made in the month following sixty (60) days after such
termination; provided further that the first of such payments would include any
amounts that would have been payable absent the sixty (60)-day delay in
commencement date, and such payments shall continue for the duration of the Term
or such twelve-month period, as applicable; and
 
(iii)           to the extent that a lease associated with the Employee’s
reimbursable living expenses in New York is in the Employee’s name, then amounts
equal to the cost of terminating such lease, payable within thirty (30) days
following the date of termination; provided that the Company may choose to
assume such lease in satisfaction of this provision; provided further that the
Company’s obligation hereunder is limited to costs associated with a lease that
does not exceed $6,000 per month.
 
 
 
4

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, (A) during the Severance Period the Employee
shall have a duty to seek other employment, but shall not be required to accept
any position other than a position (i) as a senior executive officer with the
same general responsibilities that the Employee possessed at the Company at the
time of the Employee's termination from the Company and (ii) with a company
equal or larger in earnings and tangible net worth than the Company at the time
of the Employee's termination, (B) the Employee may, however, accept any
full-time position at any level and at any salary with any entity, profit or
non-profit, and the Employee, by accepting such employment, shall be
conclusively deemed to have fulfilled his duty to seek employment under this
Section 7(b), and (C) the Company shall be entitled to reduce the amounts paid
to the Employee during his employment by another entity by an amount equal to
the amount earned by the Employee from any such employment during such period,
provided, that, such salary reduction shall not apply to the extent the Employee
takes a one-off consulting job.
 
(c)           If, prior to the expiration of the Term, the Company terminates
this Agreement and the Employee’s employment for any reason other than for Cause
(and other than due to the Employee’s death or Disability), or if the Employee
resigns for Good Reason, in each event within two years after a Change in
Control (as defined in EIP, provided  that such Change in Control is a change in
control event within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, (the “Code”) and the Treasury Regulations issued thereunder
(“Section 409A”)), the Employee shall be entitled to receive the following, in
lieu of the amounts paid under Section 7(b):
 
(i)           the amounts payable under Section 7(a);
 
(ii)           a lump sum payment equal to the sum of his then Base Salary and
Target Bonus amount multiplied by two, subject to Sections 7(f) and 13(d)(iii)
below, payable as soon as practicable following the date on which the
termination occurs, but in no event later than sixty (60) days following the
date of such termination and the Employee will not have the right to designate
the taxable year of the payment; provided however that such payment shall be
limited to an amount which would not, when considered with other compensation
payable to the Employee in connection with a Change in Control, result in an
“excess parachute payment” as that term is defined in Code section 280G, as
determined in the sole good faith discretion of the Company; and
 
(iii)           to the extent that a lease associated with the Employee’s
reimbursable living expenses in New York is in the Employee’s name, then amounts
equal to the cost of terminating such lease, payable within thirty (30) days
following the date of termination; provided that the Company may choose to
assume such lease in satisfaction of this provision; provided further that the
Company’s obligation hereunder is limited to costs associated with a lease that
does not exceed $6,000 per month.
 
(d)           For purposes of this Agreement, “Cause” means any of the
following: (i) the Employee’s conviction of, or plea of nolo contendere to, a
felony or other crime involving moral turpitude, (ii) the Employee’s material
breach of a material provision of this Agreement that is not corrected within
thirty (30)  days following written notice of such breach sent by the Company to
the Employee, (iii) the Employee’s willful misconduct in the performance of his
material duties under this Agreement (iv) the Employee’s performance of his
material duties in a
 
 
 
5

--------------------------------------------------------------------------------

 
 
manner that is grossly negligent, and (v) the Employee’s failure to attempt to
fully comply with any lawful directive of the Chief Executive Officer of the
Company which is not corrected within  thirty (30) days following written notice
of such breach sent by the Company to the Employee. Whether or not “Cause”
exists shall be determined solely by the Company in its reasonable, good faith
discretion.
 
(e)           For purposes of this Agreement, “Good Reason” means, without the
Employee's written consent, (i) a material and substantially adverse reduction
in title or job responsibilities compared with title or job responsibilities on
the Effective Date; (ii) any requirement that the Employee relocate to a work
location more than 50 miles from either New York, New York or Los Angeles,
California; (iii) the failure of the Company to grant the Subsequent Options
within 30 days following the first anniversary of the Grant Date; or (iv) any
material breach of the Agreement by the Company. Notwithstanding the foregoing,
Good Reason will be deemed to exist only in the event that: (x) the Employee
gives written notice to the Company of his claim of Good Reason and the specific
grounds for his claim within ninety (90)  days following the occurrence of the
event upon which his claim rests, (y) the Company fails to cure such breach
within thirty (30) days of receiving such notice (“Cure Period”), and (z) the
Employee gives written notice to the Company to terminate his employment within
fifteen (15) days following the Cure Period.
 
(f)           Notwithstanding any other provision of this Agreement to the
contrary, the Employee shall not be entitled to any payments under Section 7(b)
or 7(c), and the Company shall not be obligated to make such payments, unless
(i) the Employee materially complies with the restrictive covenants in this
Agreement; and (ii) the Employee executes, delivers and does not revoke a
commercially reasonable general release in form and substance acceptable to both
the Company and Employee no later than sixty (60)  days following the effective
date of termination of employment. To the extent the Company makes any such
payment to the Employee prior to the execution and delivery or a permissible
revocation of the release described in clause (ii) and the Employee fails to
execute or deliver the release or otherwise revokes the release, then the
Employee will be obligated to repay to the Company the full amount of any such
payment under Section 7(b) or 7(c), as applicable, theretofore made to the
Employee within ninety (90) days following the termination of the Employee’s
employment.
 
8.           Death or Disability.  Notwithstanding anything in Section 7 to the
contrary, upon the death or Disability (as defined below) of the Employee prior
to the end of the Term, this Agreement shall terminate and no further payments
shall be made other than those provided for by law and the payment of Base
Salary up to and including the termination date, bonus earned and approved by
the Committee (pursuant to Section 4(b)), reimbursement of expenses incurred
prior to such termination (pursuant to Section 4(c)), and benefits (pursuant to
Section 5) accrued prior to the date of such death or Disability but not yet
paid. For purposes of this Agreement, “Disability” shall mean any physical or
mental incapacity that is documented by qualified medical experts and that
results in the Employee’s inability to perform his essential material duties and
responsibilities for the Company, with reasonable accommodation, for a period of
ninety (90) days in any consecutive twelve (12) month period, all as determined
in the good faith judgment of the Board.
 
 
 
6

--------------------------------------------------------------------------------

 
 
9.           Restrictive Covenants.  The Employee hereby covenants, agrees and
acknowledges as follows:
 
(a)           Confidential Information.  In the course of his employment by the
Company, the Employee will receive and/or be in possession of confidential
information of the Company, the Company, their respective subsidiaries and
affiliates and the predecessors and successors of any of them, including, but
not limited to, information relating to: (i) operational procedures, financial
statements or other financial information, contract proposals, business plans,
training and operations methods and manuals, personnel records, and management
systems policies or procedures; (ii) information pertaining to future plans and
developments; and (iii) other tangible and intangible property that is used in
the operations of the Company but not made public. The information and trade
secrets relating to the business of the Company described in this Section 9(a)
are hereinafter referred to collectively as the “Confidential Information,”
provided that the term Confidential Information will not include any
information: (x) that is or becomes generally publicly available (other than as
a result of violation of this Agreement by the Employee or someone under his
control or direction) or (y) that the Employee receives on a non-confidential
basis from a source (other than the Company or its representatives) that is not
known by him to be bound by an obligation of secrecy or confidentiality to the
Company. References in this Section 9 to the “Company” shall include the
Company, its subsidiaries and affiliates and the predecessors and successors of
any of them.
 
(b)           Non-Disclosure.  The Employee agrees that he will not, without the
prior written consent of the Company, during the period of his employment or at
any time thereafter, disclose or make use of any such Confidential Information,
except as may be required by law (and, in such case, he will immediately notify
the Company of such disclosure request) or in the course of his employment
hereunder. The Employee agrees that all tangible materials containing
Confidential Information, whether created by the Employee or others, that comes
into his custody or possession during his employment, will be and are the
exclusive property of the Company.
 
(c)           Return of Confidential Information and Property.  Upon termination
of the Employee’s employment for any reason whatsoever, he will immediately
surrender to the Company all Confidential Information and property of the
Company in his possession, custody or control in whatever form maintained
(including, without limitation, computer discs and other electronic media),
including all copies thereof. The Employee shall be allowed to make and keep a
copy of all personal property and information, including, but not limited to,
personal information contained in his contacts directory, notwithstanding any
personal information or contacts that have been commingled with those of the
Company.  Any Confidential Information that cannot be returned or destroyed
shall be kept confidential by the Employee at all times.
 
(d)           Non-Competition. The Employee agrees that, while employed by the
Company and for one year after the cessation of his employment with the Company
for any reason other than a resignation of employment by the Employee following
expiration of the Term, he will not become employed by or otherwise engage in or
carry on, whether directly or indirectly as a principal, agent, consultant,
partner or otherwise, any business with any person, partnership, business,
corporation, company or other entity (or any affiliate, subsidiary, parent or
division thereof) that is in direct competition with the Company.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           Non-Solicitation/No-Hiring.  The Employee agrees that, while
employed by the Company and for one year after the cessation of his employment
with the Company for any reason, he will not (i) solicit or induce or attempt to
solicit or induce any employee, director or consultant to terminate his or her
employment or other engagement with the Company or (ii) employ or retain (or in
any way assist, participate in or arrange for the employment or retention of)
any person who is employed or retained by the Company or any of its parents,
subsidiaries, affiliates and divisions or who was employed or retained by the
Company or any of its parents, subsidiaries, affiliates and divisions both
within the six (6) month period immediately preceding the Employee’s
contemplated employment or retention of such person and on the date the
Employee’s employment with the Company ended.
 
(f)           Injunctive Relief and Other Remedies. The Employee acknowledges
that the foregoing confidentiality, non-competition and
non-solicitation/no-hiring provisions are reasonable and necessary for the
protection of the Company and its parent, subsidiaries, affiliates and
divisions, and that they will be materially and irrevocably damaged if these
provisions are not specifically enforced. Accordingly, the Employee agrees that,
in addition to any other relief or remedies available to the Company and its
parent, subsidiaries, affiliates and divisions, the Company will be entitled to
seek an appropriate injunctive or other equitable remedy for the purposes of
restraining the Employee from any actual or threatened breach of those
provisions, and no bond or security will be required in connection therewith. If
any of the foregoing confidentiality, non-competition and
no-solicitation/no-hiring provisions are deemed invalid or unenforceable, these
provisions will be deemed modified and limited to the extent necessary to make
them valid and enforceable.
 
10.           Tax Withholding.  The Company shall withhold from any compensation
and benefits payable under this Agreement all federal, state, local or other
taxes as shall be required pursuant to any law or governmental regulation or
ruling.
 
11.           Entire Agreement.  This Agreement contains the entire
understanding between the parties hereto and supersedes any other agreement
between the Company or any predecessor of the Company or any of its affiliates
and the Employee regarding the subject matter hereof.
 
12.           Notices.  All notices that are required or may be given pursuant
to the terms of this Agreement will be in writing and will be sufficient in all
respects if given in writing and (i) delivered personally, (ii) mailed by
certified or registered mail, return receipt requested and postage prepaid, or
(iii) sent via a responsible overnight courier, to the parties at their
respective addresses set forth above, or to such other address or addresses as
either party will have designated in writing to the other party hereto. The date
of the giving of such notices delivered personally or by carrier will be the
date of their delivery and the date of giving of such notices by certified or
registered mail will be the date five days after the posting of the mail.
 
13.           General Provisions.
 
(a)           Nonassignability.  Neither this Agreement nor any right or
interest hereunder shall be assignable by the Employee or his beneficiaries or
legal representatives without the Company's prior written consent; provided,
however, that nothing in this Section 11(a) shall preclude (i) the Employee from
designating a beneficiary to receive any benefit
 
 
 
8

--------------------------------------------------------------------------------

 
 
payable hereunder following his death, or (ii) the executors, administrators, or
other legal representatives of the Employee or his estate from assigning any
rights hereunder to the person or persons entitled thereto.
 
(b)           No Attachment.  Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.
 
(c)           Binding Agreement. This Agreement shall be binding upon, and inure
to the benefit of, the Employee and the Company and their respective permitted
successors and assigns.
 
(d)           Compliance with 409A.
 
(i)           Notwithstanding anything herein to the contrary, it is intended
that the provisions of this Agreement satisfy the provisions of Section 409A and
this Agreement shall be interpreted and administered, as necessary, so that the
payments and benefits set forth herein shall be exempt from or shall comply with
the requirements of Section 409A.
 
(ii)           To the extent that the Company determines that any provision of
this Agreement would cause the Employee to incur any additional tax or interest
under Section 409A, the Company shall be entitled to reform such provision to
attempt to comply with or be exempt from Section 409A. To the extent that any
provision hereof is modified in order to comply with Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Employee and the Company without violating the provisions of Section 409A.
 
(iii)           Notwithstanding any provision in this Agreement or elsewhere to
the contrary, if on his termination date the Employee is deemed to be a
“specified employee” within the meaning of Section 409A, any payments or
benefits due upon, or within the six month period following and due to,  a
termination of the Employee’s employment that constitutes a “deferral of
compensation” within the meaning of Code Section 409A and which do not otherwise
qualify under the exemptions under Treas. Reg. Section 1.409A-1, shall be paid
or provided to the Employee in a lump sum on the earlier of (1) the first day
following the six month anniversary of the Employee’s separation from service
(as such term is defined in Section 409A) for any reason other than death, and
(2) the date of the Employee’s death, and any remaining payments and benefits
shall be paid or provided in accordance with the normal payment dates specified
for such payment or benefit.
 
(iv)           Notwithstanding anything in this Agreement or elsewhere to the
contrary, a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that constitute “non-qualified deferred compensation” within
the meaning of Section 409A upon or following a termination of the Employee’s
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
 
 
 
9

--------------------------------------------------------------------------------

 
 
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” and the date of such separation from
service shall be the termination date for purposes of any such payment or
benefits. In no event may the Employee, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise which
constitutes a “deferral of compensation” within the meaning of Section 409A.
 
(v)           All expenses or other reimbursements paid pursuant to this
Agreement or other policy or program of the Company that are taxable income to
the Employee shall in no event be paid later than the end of the calendar year
next following the calendar year in which the Employee incurs such expense or
pays such related tax. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last day of the Employee’s taxable year
following the taxable year in which the expense was incurred. 
 
(vi)           Nothing contained in this Agreement or any other agreement
between the Employee and the Company or any policy, plan, program or arrangement
of the Company shall constitute any representation or warranty by the Company
regarding compliance with Section 409A.
 
14.           Modification and Waiver.
 
(a)           Amendment of Agreement.  This Agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto.
 
(b)           Waiver.  No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
 
15.           Severability.  If, for any reason, any provision of this Agreement
is held invalid, such invalidity shall not affect any other provision of this
Agreement not held so invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect. If any provision
of this Agreement shall be held invalid in part, such invalidity shall in no way
affect the rest of such provision not held so invalid, and the rest of such
provision, together with all other provisions of this Agreement, shall to the
full extent consistent with law continue in full force and effect.
 
16.           Headings.  The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
 
 
10

--------------------------------------------------------------------------------

 
 
17.           Governing Law.  This Agreement has been executed and delivered in
the State of New York, and its validity, interpretation, performance, and
enforcement shall be governed by the laws of said State other than the conflict
of law provisions of such laws.
 
18.           Survival of Provisions.  Neither the termination of this
Agreement, nor of the Employee's employment hereunder, will terminate or affect
in any manner any provision of this Agreement that is intended by its terms to
survive such termination, including without limitation, the provisions of
Section 3 and Section 9 hereof.
 
19.           Indemnification.  The Company shall indemnify the Employee in the
event the Employee is a party, or is threatened to be made a party, to any
threatened, pending or contemplated action, suit, or proceeding (other than an
action by or in the right of the Company) by reason of the fact that the
Employee is an officer or director of the Company against expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by the Employee in connection with such action, suit, or
proceeding if the Employee acted in good faith and in a manner the Employee
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe the Employee’s conduct was unlawful.
 


 
[Signature Page Follows]
 
 
 
 
11

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has signed this Agreement,
all as of the day and year first above written.
 
 

 
CINEDIGM CORP.
 
 
     
By:
/s/ Chris McGurk   
Name:
Chris McGurk
 
Title:
Chairman & CEO
     
 
 
Employee
 
 
      /s/ Jeffrey S. Edell  
Jeffrey S. Edell

 
 
 
 
12

--------------------------------------------------------------------------------

 
 
Schedule A
 


 
Outside Activities
 


 
·
Mindbright Productions, LLC

 
·
18Love Music, LLC

 
·
Edell Productions, LLC

 
·
Edell Film Fund I, LLC

 
·
Emergent Apps, LLC

 
·
Florida State University’s College of Motion Picture Arts

 
 

 
13

 
 